DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter because it is drawn to a computer readable medium. Claim 13 recites “a machine-readable medium having program code stored thereon …”. The claim does not fall within at least one of the four categories of patent eligible subject matter because the recitation of a machine-readable medium encompasses transitory forms of signal transmissions or carrier waves. The broadest interpretation of a claim that covers transitory signals, and signals do not fall within the four categories of invention. Therefore, claim 8 is directed to non-statutory subject matter. See for example In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments .

Regarding claims 14-18, the additional recited limitations fail to cure the deficiencies of their parent claim 13 and therefore inherit the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bari et al. (US 20120320824) hereinafter Bari, in view of Degani (US 20160234346).
Regarding claim 1, Bari teaches a system comprising:
a plurality of mobile edge cache devices integrated within a corresponding plurality of mobile environments (see Fig. 2 cache servers 204, 206 and [0018]: “ the content distribution network 200 includes … cache servers 204 and 206 … the cache server 204 can be incorporated into a motor vehicle 216, such that the cache server can be mounted within the motor vehicle… the cache server 206 can be incorporated into a motor vehicle 222, such that the cache server can be mounted within the motor vehicle); 
a local network manager coupled to each edge cache device in each mobile environment to provide network connectivity to client devices within each mobile environment (see [0021]: The localized area of coverage 220 or 220a can be a hot 
a mobile high speed network interface within each mobile environment to establish a high bandwidth link to one or more fixed high speed network interfaces when the mobile environment is within range (see [0019-20]: “The localized coverage areas 220 and 220a can be wireless networks created by the access point 218, and the localized coverage area 226 can be created by the access point 224 … The content server 120 can push the popular content to the cache servers 204 and 206 via the cellular connection 228 (i.e. high bandwidth link) of the cellular network 230 serviced by the base station 202 (i.e. fixed high speed network interface).  The cellular connection 228 can be a cellular link between the cache server 204 and the content distribution network 200”. In this case, one of ordinary would acknowledge that the cache servers 204 and 206 include a high speed network interface in order to communicate with the base station 202 via connection 228); 
a plurality of network access devices (see Fig. 2 items 216, 218 and 224), each network access device coupled to one of the edge cache devices within a mobile environment to provide local network access to client devices within the mobile environment (see [0018]: The cache server 204 can use an access point 218 built into the motor vehicle to create localized coverage areas 220 and 220a, which can 
However, Bari does not explicitly disclose a system comprising:
regional configuration logic, responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second graphical region, to modify one or more configuration settings of a first network access device in a first mobile environment and/or client devices in the first mobile environment to align content availability from the edge cache with requirements of the second geographical region.
In the same field of endeavor, Degani teaches a system in accordance with the present invention, the system comprising:
regional configuration logic, responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second graphical region, to modify one or more configuration settings of a first network access 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Bari to include the region configuration logic of Degani which suggest that responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second geographical region, to modify one or more configuration settings of a first network access device in a first mobile environment and/or client devices in the first mobile environment to align content availability from the edge cache with requirements on the second geographical region to arrive at the claimed invention. Incorporating the teachings of Degani into the system of Bari would yield to expected results, namely enforcing security efforts on restricting unauthorized access to digital content after initial access is granted at a first geolocation, thereby ensuring delivery of geographically relevant content to authorized mobile terminals. 

Regarding claim 2, Bari in view of Degani is applied as disclosed in claim 1 examined above. The combination of Bari and Degani teaches a system comprising a regional configuration logic adapted to modify one or more configuration settings of a first network access device in a 

Regarding claim 3, Bari in view of Degani is applied as disclosed in claim 2 examined above. The combination of Bari and Degani teaches a system wherein a first configuration setting to be modified comprises a network routing configuration on the first network access device. Furthermore, Degani teaches a system wherein the network routing configuration is to be modified to insert a route ahead of network address translation to reflect a new IP address associated with the second geographical region (see [0097]: changing the service address when access rights to a particular content have changed, such as a change in location and sending the new service address to the continuing player device). 

Regarding claim 4, Bari in view of Degani is applied as disclosed in claim 3 examined above. The combination of Bari and Degani teaches a system wherein the network routing configuration is to be modified to insert a route ahead address translation to reflect a new IP address associated with the second geographical location. Furthermore, Degani teaches a system wherein the event comprises a global positioning system (GPS) event indicating that the first mobile environment has moved into the second geographical region (see [0090]: the user changes the location of the playing device; [0098]: detecting changes in access rights such as a change in location). See also Bari – [0021]: the motor vehicle 216 moves around the distribution network 200). 

Regarding claim 6, Bari in view of Degani is applied as disclosed in claim 5 examined above. The combination of Bari and Degani teaches a system wherein the content cached on the mobile edge cache comprises a superset of content, portions of which correspond to different geographical regions. Furthermore, Degani teaches a system wherein the content owner is provided with control as to whether to continue streaming a particular content title upon the first mobile environment entering the second geographical region (see [0097]: The Remote Application Module 142 may set up access to the content and/or service between a third-party content provider to the selected playing device, and the playing device and/or client terminal 161 begins accessing the content and/or service.  When a user wishes to change location, device, time of access, or any other parameter affecting content source address, access rights, and/or selected third-party provider, they method may automatically change the service address, send to the continuing player device, and resume the access to the content from the point last accessed previously). 

Regarding claim 7, Bari teaches a method comprising:
providing network connectivity to client devices within a plurality of mobile environments to couple the client devices to mobile edge caches (see [0021]: The localized area of coverage 220 or 220a can be a hot spot for a particular Internet and cellular telephone service provider.  That is, the client devices 208, 210, 212, and 214 associated with the particular Internet and cellular telephone service provider can detect the localized coverage area 220 or 220a as a hot spot or femtocell, and can connect to the access point 218 of the cache server 204; see also [0027]: If the client device 214 is located within the localized coverage area 220a, the client device can detect the coverage area as a hot spot.  The client device 214 can then connect with the access point 218, and can switch from the cellular network 230 to the localized coverage area 220a to download the 
establishing a high bandwidth link between each edge cache and one or more fixed high speed network interfaces when the mobile environment is within range (see [0019-20]: “The localized coverage areas 220 and 220a can be wireless networks created by the access point 218, and the localized coverage area 226 can be created by the access point 224 … The content server 120 can push the popular content to the cache servers 204 and 206 via the cellular connection 228 (i.e. high bandwidth link) of the cellular network 230 serviced by the base station 202 (i.e. fixed high speed network interface).  The cellular connection 228 can be a cellular link between the cache server 204 and the content distribution network 200”. In this case, one of ordinary would acknowledge that the cache servers 204 and 206 include a high speed network interface in order to communicate with the base station 202 via connection 228);
storing content titles owned by a content provider, the content titles to be distributed to the plurality of mobile edge caches, each content title comprising a 
performing network address translation on behalf of the client devices within the local network of the mobile environment (see [0012]: AS 108 can further include a Domain Name System (DNS) server 118.  DNS server 118 can translate a human readable hostname, such as www.att.com, into an Internet Protocol (IP) address.  For example, client system 110 can send a request to resolve a hostname to DNS server 118.  DNS server 118 can provide client system 110 with an IP address corresponding to the hostname.  DNS server 118 may provide the IP address from a cache of hostname-IP address pairs or may request the IP address corresponding to the hostname from an authoritative DNS server for the domain to which the hostname belongs). 
However, Bari does not does not explicitly disclose a system comprising:
responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second graphical region, modifying one or more configuration settings of a first network access device in a first mobile environment and/or client devices in the first mobile environment to align content availability from the edge cache with requirements of the second geographical region.
In the same field of endeavor, Degani teaches a system in accordance with the present invention, the system comprising:
responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second graphical region, modifying one or more configuration settings of a first network access device in a first mobile environment 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Bari to include the region configuration logic of Degani which suggest that responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second geographical region, to modify one or more configuration settings of a first network access device in a first mobile environment and/or client devices in the first mobile environment to align content availability from the edge cache with requirements on the second geographical region to arrive at the claimed invention. Incorporating the teachings of Degani into the system of Bari would yield to expected results, namely enforcing security efforts on restricting unauthorized access to digital content after initial access is granted at a first geolocation, thereby ensuring delivery of geographically relevant content to authorized mobile terminals. 

	Regarding claims 8 and 14, they recite the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 9 and 15, they recite the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 10 and 16, they recite the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 12 and 18, they recite the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 13, Bari teaches a machine-readable medium having program code stored thereon which, when executed by a machine causes the machine to perform the operations of:
providing network connectivity to client devices within a plurality of mobile environments to couple the client devices to mobile edge caches (see [0021]: The localized area of coverage 220 or 220a can be a hot spot for a particular Internet and cellular telephone service provider.  That is, the client devices 208, 210, 212, and 214 associated with the particular Internet and cellular telephone service provider can detect the localized coverage area 220 or 220a as a hot spot or femtocell, and can connect to the access point 218 of the cache server 204; see also [0027]: If the client device 214 is located within the localized coverage area 220a, the client device can detect the coverage area as a hot spot.  The client device 214 can then connect with the access point 218, and can switch from the cellular network 230 to the localized coverage area 220a to download the remainder of the content), each mobile edge cache integrated within one of the plurality of mobile environments (see Fig. 2 cache servers 204, 206 and [0018]: “ the content distribution network 200 includes … cache servers 204 and 206 … the 
establishing a high bandwidth link between each edge cache and one or more fixed high speed network interfaces when the mobile environment is within range (see [0019-20]: “The localized coverage areas 220 and 220a can be wireless networks created by the access point 218, and the localized coverage area 226 can be created by the access point 224 … The content server 120 can push the popular content to the cache servers 204 and 206 via the cellular connection 228 (i.e. high bandwidth link) of the cellular network 230 serviced by the base station 202 (i.e. fixed high speed network interface).  The cellular connection 228 can be a cellular link between the cache server 204 and the content distribution network 200”. In this case, one of ordinary would acknowledge that the cache servers 204 and 206 include a high speed network interface in order to communicate with the base station 202 via connection 228);
storing content titles owned by a content provider, the content titles to be distributed to the plurality of mobile edge caches, each content title comprising a plurality of title segments (see step 308 in Fig. 3 and [0028]: The popular content can include news websites, commonly accessed songs, and commonly accessed videos.  The popular content can be received via a cellular data connection, such 
performing network address translation on behalf of the client devices within the local network of the mobile environment (see [0012]: AS 108 can further include a Domain Name System (DNS) server 118.  DNS server 118 can translate a human readable hostname, such as www.att.com, into an Internet Protocol (IP) address.  For example, client system 110 can send a request to resolve a hostname to DNS server 118.  DNS server 118 can provide client system 110 with an IP address corresponding to the hostname.  DNS server 118 may provide the IP address from a cache of hostname-IP address pairs or may request the IP address corresponding to the hostname from an authoritative DNS server for the domain to which the hostname belongs). 
However, Bari does not does not explicitly disclose a system comprising:
responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second graphical region, modifying one or more configuration settings of a first network access device in a first mobile environment and/or client devices in the first mobile environment to align content availability from the edge cache with requirements of the second geographical region.
In the same field of endeavor, Degani teaches a system in accordance with the present invention, the system comprising:
responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second graphical region, modifying one or more configuration settings of a first network access device in a first mobile environment and/or client devices in the first mobile environment to align content availability from the edge cache with requirements of the second geographical region (see step 110 in Fig. 4 and [0097-98]: When the access rights have changed 110, such 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Bari to include the region configuration logic of Degani which suggest that responsive to an event indicating that a first mobile environment has moved from a first geographical region to a second geographical region, to modify one or more configuration settings of a first network access device in a first mobile environment and/or client devices in the first mobile environment to align content availability from the edge cache with requirements on the second geographical region to arrive at the claimed invention. Incorporating the teachings of Degani into the system of Bari would yield to expected results, namely enforcing security efforts on restricting unauthorized access to digital content after initial access is granted at a first geolocation, thereby ensuring delivery of geographically relevant content to authorized mobile terminals.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bari et al. (US 20120320824) hereinafter Bari, in view of Degani (US 20160234346) in view of Sterkel et al. (US 20120232791) hereinafter Sterkel.
Regarding claim 5, Bari in view of Degani is applied as disclosed in claim 4 examined above. The combination of Bari and Degani further teaches a system wherein the event comprises a global positioning system (GPS) event indicating that the first mobile environment has moved 
In the same field of endeavor, Sterkel discloses a system in accordance with the present invention, the system wherein the content cached on the mobile edge cache comprises a superset of content, portions of which correspond to different geographical regions (see [0030]: The content item(s) represented in the view may be a subset of the content item(s) that relate to the bounded region covered by the view).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Bari-Degani to include system of Sterkel wherein the content cached on the mobile edge cache comprises a superset of content, portions of which correspond to different geographical regions. One of ordinary skill in the art would find it obvious to incorporate the system of Sterkel into the Bari-Degani combination because doing so would facilitate making available content that is relevant to the changing geographic location of a moving vehicle such that a user streaming experience is uninterrupted. 

Regarding claims 11 and 17, they recite the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454